DETAILED ACTION

1. 	This action is responsive to the filing of an RCE and amendments and arguments on 2/10/2021.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Claims 1-6, 8-14, 16-26 are pending in the application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 02/10/2021  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants arguments were directed to the amended features, to which are now addressed over the teachings of Jing and Iakobashvilli, therefore applicants arguments are considered moot. 



Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.	Claims 1-2, 8--10, 16-18 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang et. al. U.S. Publication No. 20130108115 published May 2, 2013, in view of Jing et. al. U.S. Publication No. 20160196150 published Feb. 9, 2016, or in the alternative in view of Iakobashvilli et. al. U.S. Publication No. 20100275118 published Oct. 28, 2010, and further in the alternative in view of Degross et. al. U.S. Publication No. 20130275120 published Oct. 17. 
Independent claim 1, and claim 8, 25 Hwang teaches a method comprising: 
Receiving, by a computing device, a first user input, in a first application selecting a content item the content item having the first contextual meaning (See Para 8, 36, user input is received at processor (fig. 1, 110, Fig. 2a). Hwang teaches content can have an inferred contextual meaning derived from the input, the user, from language (Para 8, 10, 101, 108 or such as a recognized apple or by words recognized (Para 114, 122)), location or other objects having similar meanings. Hwang also teaches where the user points a camera of the device at a Korean menu and a context sensitive OCR process occurs and the user can manually enter a location of the mobile device in the restaurant (Para 59). In the alternative, Hwang teaches the user can provide a different input such as the user selecting content by placing a text box around the content (Para 70), block 504, to which the OCR process is kicked off to recognize the selected content. Hwang teaches the system can include one or more applications (Para 39) as programs that perform the procedures as an application executed by the processor (Para 42). As explained in Hwang, the user while viewing an image (image application) provide input via microphone, or GPS device, or touch text (Para 59-61). Thus, provides at least input of selecting an item from the image in the first application. (See also Fig. 12, 15 Para 102-103, where a text box (input) is placed around the text in a document as a receipt of input or similarly image captured by camera (input) of placing a text box over a graphical object (para 122).
Generating, by the computing device, context entries in a context dictionary based on the content item (See Para 7-8, 12, 54-55). Hwang teaches inferring a context and generating from the selected location to select the appropriate dictionary based on the context of the OCR results and location and as stated “matching against the dictionary to find the correct word for the detected context”  
While Hwang suggests accessing a second device over a network that can have an application reside therein and provide communication of data to the first device (See fig. 1, system 100, communicates over system 130 to another device (See Para 35, 38, 43)), however Hwang does not teach:
Receiving, by the computing device, a second user input in a second application different from the first application specifying a properly spelled word, the properly spelled word having a second contextual meaning different than the first contextual meaning
Determining that the properly spelled word is the potential misspelling of the word associated with the first contextual meaning 
In response to determining that the properly spelled word is the potential misspelling of the word associated with the first contextual meaning, generating, by the computing device, a suggestion for a replacement to the properly spelled word in the second application based on the context entries in the context dictionary , the suggestion comprising an icon, a graphic a second word, or combination thereof having the first  contextual meaning 
Causing the device to present the suggestion on a display of the device
Preventing the device from indicating the word should be changed to the selected word when the context is properly identified. 
Nonetheless, Jing is analogous art to Hwang as being directed to graphical user interfaces that provide spell checking (Para 2). Jing teaches receiving by a computing device a second input in a second application (fig. 3-4, 308 and 26) different from the first application 302 (See also Para 21, separate application in memory) specifying for example a properly spelled word that has a second contextual meaning after determining the first input is perhaps a misspelling of the word with a first meaning (para 21, 26). Jing teaches generating or determining suggestions for the misspelled word (Para 27) by checking a dictionary. Suggestions can be received by the device from other sources (Para 31-33). Jing teaches (fig. 3) the misspelled word is analyzed and the user received from the second application after input a properly spelled word 312 (Para 38). Jing expressly suggests that various techniques showing suggestion rendering (Para 35) and control how and when suggestions may be provided to the user. The suggestion output can be for a misspelled word, misused word or grammatical error or otherwise misused (Para 41-42). Jing teaches the second application can work with a variety of other applications on the device (Para 39) and determine when to provide a suggestion for the user (Para 45). The context of the word can be determined from previously typed words (Para 46) and the correctness of the typed word is determined. One or more services can be used to determine alternative meanings for suggestion for correction (Para 47-54). The user decides if a substitution of the word based on context need be performed (Para 58). Therefore, as Jing describes, based on input and context of use Jing states determining a need to provide a suggestion to correct a misspelled word so as to assist the user to receive a properly spelled word. In response, the suggestion is provided in the form of a graphical word to the user in the user interface (Fig. 3, 4, Para 22, 34-40 and 44-46). The combination of Hwang’s inferred contextual meaning derived from the input, the user, from language (Para 8, 10, 101, 108 or such as a recognized apple or by words recognized (Para 114, 122)) with Jing’s suggestion interface residing on the device but in a second application would allow for recognized inputs to be checked and suggestions to the objects can be provided 
In the alternative to Jing, the teachings of Iakobashvilli are provided to show how one of ordinary skill in the art prior to the effective date of the invention would understand alternative word usage in the form of context can be presented in a user interface in various ways, or by one or more techniques as suggested in Jing (Para 35, 41, 46). Iakobashvilli alternatively shows an example of presenting contextual different word meanings as suggestions to the user (See Fig. 2c). As shown the user enters a misspelled word “tim” the system contextually is incorrect and then identifies multiple contextual meanings for a properly spelled word “time”. The system presents or generates in response the suggestion to the user as one of a second word “time”. Iakobashvilli also suggests preventing the device from indicating the word is incorrect by the user selecting ignore selections (See menu 2c, see also Fig. 2i). Iakobashvilli teaches a confused word or misspelled word can be one that is out of context. For example meat or meet used in a sentence Para 3). Iakobashvilli teaches spell checking is a common event in most word processing applications, thus commonly known (Para 14-15). Iakobashvilli explicitly teaches that homophones in text are often confused by conventional spell checkers and not corrected when misused but the features of the invention determine when a phrase is suspected of being used out of context (Para 17). Iakobashvilli teaches there are various methods of disambiguation but through the user prompts this visual means helps correct the input (Para 21, 68-69). Iakobashvilli teaches presenting the user with a dialog after a detected misspelled word is presented and then provides alternative suggestions to the user based on context (Para 22-23, 70-83). One the user provides the input (Para 26), the system determines a misspelled word and suspects out of context. Each marked misspelled word is then provided with not only correction alternatives but other meanings of the word (Para 28-29). (See also Para 38-55, 70-92).The user reviews the presented suggestions and selects a corrected word (Para 31, 93-95). Iakobashvilli teaches the user can prevent suggestions and mark a word initially labeled as incorrect as correct (Para 32-33).  Iakobashvilli acknowledges that it is known that context checking is difficult but through a user indicating whether the term is correct or not correct and then being presented with new 
Finally, as presented previously, and now further in the alternative, Degross is provided to show how the suggestable words can be displayed with additional icons or graphics, as recited alternatively in the claims. Specifically, Degross teaches a process of at least “generating” by a device a suggestable word for a properly spelled word with two or more contextual meanings for a word and where such meanings can be displayed with icons or graphics (fig. 5 and 7). Degross expressly suggests an improvement over prior word processors providing suggested  context definitions is that the definitions can provide alternative contextual meanings, as a correct one (Para 15, 34) along with images or moving images (Para 42, items 10-60).   For example, Degross teaches access a tool to present to a user a meaning of a term (para 34). Degross expressly teaches the terms have multiple meanings (Para 70, 72) where the other meanings are derived from other sources (See also Para 97-101). Degross teaches a pop-up can be presented (other application) and can present words, visual information, words, 3 dimensional spaces, icons etc. (Para 74-76, 79-85) where said words can be variants, antonyms, synonyms, usages, idioms, etc. (e.g. different meanings) so as to augment the meanings displayed and give different perspectives on the word (Para 86). As also shown the pop- up space shows the correct spelling a graphic of the word as a video or an icon. As explained in Para 72, the correct meaning is emphasized. However, alternative meanings are also presented. The generation of said meanings can be generated in a database, other applications on the network (para 97-101). Thus, Degross shows a pop-up space such as from a website of another source where the multiple meanings of a term can include icons, graphics or other visual context items (Para 97-106). Degross expressly suggests one meaning of a word can be an image and the other a dictionary entry. (Para 107).  
	Accordingly, it would have been obvious to the skilled artisan prior to the effective filing date of the invention having the teaching of Hwang, Jing and in the alternative Iakobashvilli and Degross in front of them to display different context based corrections suggestions to a user after determining a word may be misspelled and then determining a properly spelled word and presenting said properly spelled word with the first meaning as either a word, icon, graphic, or combination thereof. The motivation to combine Hwang, Jing and in the alternative Iakobashvilli and Degross comes first from Hwang which suggests that there are multiple methods of inferring context (Para 7-8) so as to improve the returned recognition result of said input (Para 6; e.g. generating suitable words using a context, Para 54 and improving accuracy and speed of determination, Para 55, 78) and then displaying the words to the user in an overlay (para 83) and allowing the user to select the dictionary of choice (Para 88). Further motivation comes from Jing which suggests specifically that the software may be operated as either in an application (Para 19-20) or separate and distinct from the application by processing the suggestions in the cloud or in a second application (Para 21, 29-31) and where various techniques may be use to render said suggestions (Para 35, 53) across multiple application providing the user with language assistance (Para 3). In addition, motivation to combine Iakobashvilli with Hwang and Jing comes from Iakobashvilli to facilitate through iterative means a user guided and display context spelling and presentation of suggested alternatives in context thereby making better and more efficient spelling corrections over prior context spelling systems (Iakobashvilli Para 58-61). Finally the motivation to 
With respect to dependent claim 2, Hwang teaches the method further comprising: parsing the content item to determine one or more words included in the content item and generating one or more context entries based on the one or more words in the content item(See Hwang figures 7-12 or Para 51, 65, 98 and 101). Hwang teaches determining from the selected text one or more words or characters and then generating from a related dictionary a context based on the selected content. 

With respect to claims 9–10 and 16, claims 9–10 and 16 reflect a non-transitory computer readable medium comprising computer instructions executable on a system for performing the steps of method claims 1-2 and 8, thus are rejected along the same rationale. 

With respect to claims 17–18 and 23-24, claims 17–18 and 23-24 reflect a system comprising a processor executing computer instructions for performing the steps of method claims 1-2 and 8, thus are rejected along the same rationale. 

6. 	Claims 3-6, 11-14, 19-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Degross, Jing and Iakobashvilli as applied to claims 1, 9 and 17 above, and further in view of Baluja et. al. U.S. Publication No. 20060230350 published Oct. 12. 2006

dependent claims 3-6, and 26 as indicated above Hwang, Jing, Iakobashvilli and Degross teach or suggest each of the elements of claims 1, 9 and 17 above. 
As stated above, Hwang, Jing, Iakobashvilli and Degross show the determining correction suggestions by determining context and comparing to a dictionary as well as generating a suggested replacement for a properly spelled word in a second application.  The examiner interprets an active entry as an entry in the dictionary as related to the selected item.  Nonetheless Hwang, Jing, Degross and Iakobashvilli do not teach: 
determining that a particular content item corresponding to a particular context entry in the context dictionary has been closed; determining whether a period of time has elapsed since the particular content item was closed; determining that the particular context entry is an active or inactive context entry when the period of time has not elapsed since the particular content item was closed; and generating, by the computing device, a suggestion for the properly spelled word based on the active or non active context entries in the context dictionary.
A method further comprising: synchronizing the context dictionary on the computing device with one or more context dictionaries on other user devices; and generating, by the computing device, a correction suggestion for the specified word based on the context entries in the context dictionary received from other user devices or a network server. 
However, Baluja teaches determining if a dictionary entry that can be used in a correction suggestion process is either or has expired or closed (Para 6-9 and46-47). Baluja teaches using context (e.g. location) and dictionary entries that are derived based on user input (Para 31, 35, 37). Baluja teaches accessing other dictionaries from other devices to update the current local dictionary and using said information to provide context based responses (Para 37-39). Baluja teaches comparing input from different applications (Para 42) and then returning a context response (Para 45-58). However, Baluja also teaches entries can be removed or expire 
  Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teaching having the teachings of Hwang, Degross, Baluja, Jing and Iakobashvilli in front of them to display context based correction suggestions to a user where the suggestion can come from a dictionary that has data that has been determined is closed or expired and presenting active entries instead. Moreover, to have the dictionary update frequently from a server so as to synchronize the dictionaries with other stored information. The motivation to combine Hwang, first from Hwang which suggests that there are multiple methods of inferring context (Para 7-8) so as to improve the returned recognition result of said input (Para 6; e.g. generating suitable words using a context, Para 54 and improving accuracy and speed of determination, Para 55, 78) and then displaying the words to the user in an overlay (para 83) and allowing the user to select the dictionary of choice (Para 88).  ). Further motivation comes from Jing which suggests specifically that the software may be operated as either in an application (Para 19-20) or separate and distinct from the application by processing the suggestions in the cloud or in a second application (Para 21, 29-31) and where various techniques may be use to render said suggestions (Para 35, 53) across multiple application providing the user with language assistance (Para 3). In addition, motivation to combine Iakobashvilli with Hwang and Jing comes from Iakobashvilli to facilitate through iterative means a user guided and display context spelling and 

With respect to claims 11–14, claims 11–14 reflect a non-transitory computer readable medium comprising computer instructions executable on a system for performing the steps of method claims 3-6, thus are rejected along the same rationale. 

With respect to claims 19–22, claims 19–22 reflect a system comprising a processor executing computer instructions for performing the steps of method claims 3-6, thus are rejected along the same rationale. 




A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


    PNG
    media_image1.png
    1770
    1782
    media_image1.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179